Appeal by defendant from a judgment of the Supreme Court,- Kings County, rendered June 13, 1973, convicting him of robbery in the first degree and attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. Case remanded to the Criminal Term for a hearing in accordance with the views expressed herein. Appeal held in abeyance in the interim. Defendant moved to withdraw his guilty plea on the ground that the plea was induced by the unkept promise of an Assistant District Attorney not to make a sentence recommendation. Defendant is entitled to a hearing to test this allegation. If proven, defendant should be resentenced by a different Judge, at which time no sentence recommendation should be made by the prosecutor *666(People v. Gotti, 43 A D 2d 958). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Christ, JJ., concur.